Citation Nr: 0423872	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 14, 1958, to 
February 7, 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2001 and June 
2002.    


FINDINGS OF FACT

1.	The veteran died in May 1999, at the age of 59.  The 
immediate cause of death was myocardial infarction, due to, 
or as a consequence of diabetes mellitus.  

2.	At the time of the veteran's death, compensation benefits 
were in effect for an above the knee amputation of the right 
knee, rated 60 percent disabling, under the provisions of 
38 U.S.C.A. § 1151.  The veteran was also eligible for 
special monthly compensation on account of the loss of the 
right lower extremity.  

3.	Cardiovascular disease or diabetes mellitus were not 
manifested during service or until many years thereafter.  

4.	Cardiovascular disease was not causally related to the 
veteran's right lower extremity amputation.  

5.	A disability of service origin was not involved the 
veteran's death.

6.	The veteran did not die as a result of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.	Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  

2.	The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

It is noted that the initial denial of service connection for 
the cause of the veteran's death from which the appeal was 
taken was made prior to the enactment of the VCAA.  The case 
was remanded, in part, by the Board, in February 2001, so 
that the notification provisions of the VCAA could be 
addressed.  By letter dated in April 2001, the appellant was 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

In January 2004, the RO both provided the appellant 
additional information relevant to the claim and compliance 
by VA with the VCAA and adjudicated the claim de novo.  
Therefore, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  She 
has been afforded VA examination opinions during the course 
of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With regard to the content of the VCAA notice, the Board 
notes that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
the U.S. Court of Appeals for Veterans Claims (Court) appears 
to have held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Based on a review of the record, it appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  In this regard, 
it is important to note that the Board has remanded this case 
twice in order to fulfill the duty to assist. 
  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, Supplemental Statements of the Case were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the notification letter was 
sent, the appellant submitted additional information to 
substantiate her claim.  The RO sought out the medical 
evidence cited by the appellant that she indicated was 
available.  As she has not identified any additional evidence 
that can be obtained and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  

The RO satisfied its duty to assist the appellant by 
obtaining the veteran's available service and VA medical 
records as well as obtaining VA medical opinions.  The RO has 
undergone an extensive effort to obtain pertinent records.  
In March 2004, the appellant stated that she had no more 
evidence to submit.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Further, based on the information 
obtained, the Board finds that a third remand in this case 
would serve no constructive purpose.    

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

I.  Service Connection for the 
Cause of the Veteran's Death

The veteran died in May 1999.  The death certificate listed 
the cause of his death as myocardial infarction due to or a 
consequence of chronic diabetes mellitus.  At the time of his 
death, the veteran was entitled to compensation benefits for 
right above the knee amputation pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
VA medical treatment in 1995.  He was not service connected 
for any disability.

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service- connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In determining whether a service- connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).  

Review of the record shows that, at the time of the veteran's 
death, service connection was not in effect for any disorder.  
Service medical records do not show a complaint or 
manifestation for either diabetes mellitus or heart disease.  
Records of treatment at private and VA medical facilities 
have been received and reviewed.  These records, which date 
from the mid-1980's to the veteran's death in 1999, show 
treatment for both cardiovascular disease and diabetes 
mellitus, but do not relate the development of these 
disorders to the veteran's short period of active duty in 
1958.  As such, direct service connection is not warranted.  

Nevertheless, the Board notes that compensation benefits were 
payable under the provisions of 38 U.S.C.A. § 1151 for the 
residuals of an above the knee amputation of the right leg.  
Disabilities for which compensation benefits are payable 
under 38 U.S.C.A. § 1151 are to be considered for DIC 
purposes.  VAOPGCPREC 8-97 (1997).  Therefore, the question 
at issue becomes whether it is at least as likely as not that 
the above-the-knee amputation of the right leg may have been 
related to, or accelerated, the veteran's death.  

Post-service medical evidence such as treatment records, the 
death certificate, etc., as a whole, do not support the 
appellant's claim, as they do not indicate any association 
between the veteran's death and the veteran's effectively 
service connected disorder.  For example, the death 
certificate indicates that the veteran's heart condition was 
due to diabetes and makes no reference to the veteran's 
effectively service connected disorder.  Such facts only 
provide negative evidence against this claim.    

Although the appellant has contended that the veteran's death 
was related to his effectively service connected disability, 
as a layperson she is not competent to establish these facts 
by her own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Medical evidence regarding the possibility of a relationship 
includes a letter, dated in June 1999, from the Chief of 
Staff of the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  He noted that he had treated the veteran for his 
multiple medical problems for several years and that the 
veteran had had bilateral amputations related to surgical 
procedures conducted at the Little Rock VAMC.  He went on to 
state that the fact that the veteran had bilateral 
amputations would have put extra stress on the heart and 
"may" have contributed to the fact that he had a heart 
attack and died.  

In a July 1999 medical opinion, a VA physician stated that he 
had examined the veteran's claims file extensively, noting 
the veteran's long history of arteriosclerotic heart disease 
and diabetes mellitus.  The veteran had a myocardial 
infarction in 1989, and subsequently had coronary artery 
bypass grafting.  In 1996, the veteran developed angina and 
had percutaneous transluminal coronary angioplasty with stent 
placement.  He had a right above-knee amputation and a left 
below-knee amputation and died in May 1999.  After reviewing 
the record, the physician rendered an opinion that there was 
no evidence that the right above-knee amputation contributed 
to, or hastened, the veteran's death by myocardial 
infarction.  

In order to insure that the duty to assist the appellant was 
complete in this case, an additional review of the veteran's 
medical records was conducted in October 2003 in order to 
determine whether the veteran's death was caused by, or 
significantly contributed to, his lower extremity amputation.  
The veteran's history was again reviewed.  It was noted that 
he was diagnosed with diabetes mellitus in 1978, had 
hypertension and obesity and suffered his first myocardial 
infarction in 1988 at which time he underwent a three-vessel 
bypass surgery.  This was complicated by a sternal infection.  
He had severe peripheral vascular disease and complications 
from an attempted bypass of the lower extremities resulted in 
bilateral amputations.  

The question posed to the examiner was whether the heart 
disease was caused by the veteran's amputations.  To this, 
the examiner answered negative.  He stated that the veteran's 
heart disease antedated the amputations by twelve years, and 
that, by that time, the veteran had already had one 
myocardial infarction and bypass surgery.  The veteran had 
multiple risk factors for coronary disease.  Therefore, it 
was not believed that the amputations of the legs were a 
contributing factor to his final demise and to the coronary 
artery disease.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

There are three medical opinions of record relating to a 
possibility that the veteran's right above-the-knee 
amputation could have been a causative factor in his death.  
Two of these opinions indicate that there was no probable 
relationship, which provides negative evidence against his 
claim that the Board believes is entitled to great probative 
weight.  Both opinions give detailed reasons for their views 
that the Board finds compelling.  The fact that the veteran's 
heart disease antedated the amputations by twelve years 
clearly does not support the appellant's view that the 
amputation caused the heart disorder leading to the veteran's 
death.

The third opinion, which does indicate that there "may" be 
a relationship, refers to the veteran's bilateral leg 
amputations and not just to the right leg amputation, which 
is the only disorder for which compensation benefits were 
payable and, thus, the only disorder for which consideration 
may be given.  The Board finds that this opinion is highly 
speculative and entitled to very limited probative weight.  
In this case, clearly, the veteran's disorder "may have" or 
"could have" cause the veteran's death.  Simply stated, it 
is not in dispute that the veteran's disability had the 
possibility of causing or leading to the veteran's death.  
However, the question before the Board is whether it is at 
least as likely as not the veteran's death was caused or 
aggravated by the veteran's effectively service connected 
disorder, not if the disability could have or may have caused 
the veteran's death.  This medical opinion does not indicate 
if the preponderance of evidence refutes, or supports, the 
central claim, it only states that there is a possibility 
that the condition may have lead to the veteran's death and 
cites little evidence in support of this limited opinion. 

Based on the above, it is believed that the overwhelming 
weight of the evidence is against a finding that the 
veteran's right above-the-knee amputation was related to the 
cause of the veteran's death, the claim must be denied.  For 
the reasons stated, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the 
doubt rule is not applicable and the claim is denied.  38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.  
App. 491 (1990).

II.  Entitlement to Chapter 35
Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, compensation benefits were in 
effect for a right above-the-knee amputation, rated 60 
percent disabling.  This was the veteran's only compensable 
disorder.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



